DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Apr 21 has been entered.

Response to Amendment
Objection to new matter in specification per 35 USC 132(a) is withdrawn.
Objection to claims 1, 15 are withdrawn.
Objection to claim 14 is withdrawn.
112 2nd and 4th rejections of claims 7, 13 are withdrawn.
112 2nd and 4th rejections of claim 11 are withdrawn.
Prior art rejections based on Gable are withdrawn.  Specifically, the amendments now require that both pre-rating user behaviors and a user credibility rating, rather than just one of 

Response to Argument
Applicants’ arguments were considered, but are moot in view of new ground of rejection.
See Remarks section below for additional comments.

The requirement of both pre-rating behaviors and user credibility factors requires a new ground of rejection.  The previous claim had only required one of the two, and thus Gable was sufficient to reject the claims.  

Although moot, the examiner addresses select arguments to further compact prosecution.

Applicants’ allege that Gable’s activity of submitting information is different than the instant invention because Gable uses the submission of a social media link to determine user bias whereas the invention determines whether a user provided evidence to support a rating.  Remarks at 19-20.
Firstly, name of the game is the claim.  The claim does not articulate that manner of difference, thus the examiner cannot distinguish over Gable on the basis of unclaimed limitations.



Applicants acknowledge that Gable meets the limitation of “spin” but allege that Gable does not discuss accuracy, trust, or relevance.  Remarks at 20.
The claim requires “one or more of,” not “each of.”  Hence, applicants have acknowledged that Gable meets the claim requirements.

Applicants request reconsideration of the further rejection based on anticipation, pointing to the amendments as a structural addition to the claims.  Remarks at 22.
The amendments do not address the root of why the claims require a “further rejection” that only discusses the existence of the processor and memory – that the instructions are structural and have patentable weight but an intended use does not carry patentable weight.  Thus, the amendments also do not add patentable weight to the claims, and cannot overcome the previous anticipation rejection of claims 15-20 based on Gable.

Further rejections – 35 USC 102
Claim(s) 15-20 is/are further rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Gable.
Claim 15 is a system claim that requires:
At least one processor
for implementing a method of validating electronic content… (emphasis added).  All remaining limitations are directed to describing the method.

Pursuant to Examining Functional Claim Limitations: Focus on Computer/Software-related Claims (http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx) slide 16, intended use in an apparatus claim does not distinguish a claim from a reference that sets forth all structural limitations.

Gable lines 40-50 discuss servers including memory and programmable processors, thus discloses all structural limitations of claim 15.  Each dependent claim purports to further limit some element of the intended use, so provides no patentable weight under Gable. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


As previously established, “cognitive adjustment,” requires understanding the metes and bounds of “cognitive computing,” the evidence shows that those of ordinary skill do not have a settled definition.  Three candidate definitions of “cognitive computing” found in the literature were provided, and using one popular artificial intelligence algorithm (namely, Kohonen Self-Organizing Maps), the metes and bounds of the phrase are unclear.  Therefore the metes and bounds of “cognitively adjusting” are also unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 10, 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (US 9,285,973 B1) in view of
BotOrNot version 1 (https://web.archive.org/web/20171018181328if_/https://botometer.iuni.iu.edu/#!/) hereinafter BotOrNot, w/evidence of features from
	Davis et al., BotOrNot: A system to Evaluate Social Bots hereinafter BotOrNot-Davis	
And evidence of date from:
FAQ (https://botometer.osome.iu.edu/faq) showing availability on 1 May 14 hereinafter BotOrNot-FAQ
With respect to claim 1, Gable teaches A computer-implemented method of validating electronic content, the method comprising: 
providing, by a data processing system, electronic content to a plurality of users (Fig. 1 shows data processing system; Col 3 lines 13-17, esp. line 16, system provides content to users.); 
rating, by at least some of the plurality of users, the electronic content (interpreted as “rating, by the user, the provided electronic content.” Col 4 lines 44-48, participants may receive content via content providers, and rate said content); 
receiving, by the data processing system, the ratings of the electronic content from the at least some users of the plurality of users based on the one or more rating metrics (Fig. 3 shows content bias being evaluated by both a plurality of ratings and user interaction.), each rating being a raw rating having a default weight (Col 9 lines 49-51, user rating with default.  Compare with Written Description [0050] provides a “raw rating” as an unadjusted value provide the user.); 
adjusting, by the data processing system, the default weight for each raw rating based on pre-rating user behaviors, […] to arrive at an adjusted rating (Fig. 4 shows determining user-bias used to adjust ratings.  Specifically, Col 10 lines 8-14 are directed to behavior); 
using, by the data processing system, the adjusted rating to arrive at a total rating (Fig. 3 shows using multiple sources of information, including the adjusted rating, to provide an overall rating.); and 
making available to the plurality of users the total rating (Figs. 5, 7 show bias analysis of content) and one or more of each raw rating for the at least some of the users of the plurality of 

Gable does not teach that adjusting the score includes a user credibility rating.

BotOrNot performed a user credibility rating (BotOrNot-Davis Fig. 1 shows a 79% rating as to the likelihood that a twitter account is a social bot.)

Gable and BotOrNot are directed to rating news based on projected user interest and Bot or Not is directed to finding purveyors of fake news.  It would have been obvious to those skill in the art at the time of filing to combine the teachings of the references to deliver real news to readers.

With respect to claim 9, Gable teaches a method (title: method) of rating users while the users are rating electronic content (assuming preamble does not breathe life and meaning into the claim), the method comprising: 
providing electronic content to a user for rating by the user, wherein the rating is based on one or more rating metrics (Fig. 1 shows data processing system; Col 3 lines 13-17, esp. line 16, system provides content to users.); 
adjusting, by the data processing system, a preexisting or default user rating for the user based on:

Gable does not teach
(b) one or more user credibility factors.  
BotOrNot determined user credibility factors (BotOrNot-Davis Fig. 1 shows a 79% rating as to the likelihood that a twitter account is a social bot; Section 3.1 calculating that rating involves multiple factors.)

Gable and BotOrNot are directed to rating news based on projected user interest and Bot or Not is directed to finding purveyors of fake news.  It would have been obvious to those skill in the art at the time of filing to combine the teachings of the references to deliver real news to readers.

With respect to claim 15, Gable teaches A system for validating electronic content, the system comprising: 
at least one processor (Col 3 lines 47-48); and 
a memory (Col 3 line 47) in communication with the at least one processor, the memory storing instructions for implementing a method (Col 3 lines 56-58) of validating electronic content, the method comprising: 

rating, by the at least some plurality of users, the electronic content (Col 4 lines 44-48, participants may receive content via content providers, and rate said content); 
receiving, by the data processing system, the ratings of the electronic content from the least some users of the plurality of users based on the one or more rating metrics (Fig. 3 shows content bias being evaluated by both a plurality of ratings and user interaction.), each rating being a raw rating having a default weight (Col 9 lines 49-51, user rating with default.  Compare with Written Description [0050] provides a “raw rating” as an unadjusted value provide the user.); 
adjusting, by the data processing system, the default weight for each raw rating based on pre-rating user behaviors, […] to arrive at an adjusted rating (Fig. 4 shows determining user-bias used to adjust ratings.  Specifically, Col 10 lines 8-14 are directed to behavior); {H1825764 1}-14-5476.001A 
using, by the data processing system, the adjusted rating to arrive at a total rating (Fig. 3 shows using multiple sources of information, including the adjusted rating, to provide an overall rating.); and 
making available to the plurality of users the total rating (Figs. 5, 7 show bias analysis of content)  and one or more of each raw rating for the at least some of the users of the plurality of users (Fig. 4 shows users their own input weights (410) to certain issues (420), including importance of the particular attribute) and each adjusted rating for the at least some of the users 
Gable does not teach that adjusting the score includes a user credibility rating.

BotOrNot performed a user credibility rating (BotOrNot-Davis Fig. 1 shows a 79% rating as to the likelihood that a twitter account is a social bot.)

Gable and BotOrNot are directed to rating news based on projected user interest and Bot or Not is directed to finding purveyors of fake news.  It would have been obvious to those skill in the art at the time of filing to combine the teachings of the references to deliver real news to readers.

With respect to claim 2, Gable discloses the using comprises: 
determining, by the data processing system, a maximum possible rating for the electronic content; adding up, by the data processing system, all adjusted ratings and dividing by the maximum possible rating to arrive at a total rating (both steps disclosed by normalization, per Col 11 lines 33-47; the use to cover a span of ratings (not just those that are left leaning) discussed in lines 48-56); and 
storing, by the data processing system, the total rating in a database (Col 3 lines 61-67, information such as bias ratings may be stored in database). 



With respect to claims 5, 18, Gable discloses the one or more pre-rating user behaviors comprises whether the user submitted any source related to the electronic content (Col 12 lines 33-42, the “shares” embodiment is submission of information from on online source.)
NOTE: While per Fig. 3, “source bias” is its own category as an aggregation of “content bias,” and the “content bias” interaction between bias-related participants is not subordinate to the “participant bias” category, Col 7 lines 34-42 expressly sets forth that the participant bias may be determined based on content bias, and the content bias may be determined by source bias.  Per the transitive property, the written description discloses the participant bias based on source bias.

With respect to claim 19, Gable teaches the electronic content- has been rated by the at least some of the plurality of users (Col 6 lines 51-53, user rating for bias) as having one of left spin and right spin (Col 4 lines 63-65, content may political, spanning from left to right), and wherein the user rating history comprises a frequency of rating the electronic content as one of true, false, left spin, right spin, trusted, distrusted, real, misleading, out of context, racial bias, non-sequitur, logical fallacy, speculation, generalization, misused, misinterpreted, sensational, doctored photo, doctored video and clickbait (Col 10 lines 9-11, responses to content analyzed for participant bias).

Claims 4, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable and BotOrNot as applied to claims 1, 9, 15, in view of Yi et al. (US 2014/0279043 A1) hereinafter Yi
With respect to claims 4, 11, 17, Gable does not teach the one or more pre-rating user behaviors comprises at least one of: whether the user has opened the electronic content; a length of time the user spent reading the electronic content; whether the user clicked on any source or related electronic content; and a length of time the user spent reading the any source or related electronic content.  

Yi teaches at least one of: whether the user has opened the electronic content; a length of time the user spent reading the electronic content; whether the user clicked on any source or related electronic content; and a length of time the user spent reading the any source or related electronic content ([0042] analyzing a profile of a user that includes analysis of browsing history.  Fig. 2 and [0043] profile is also defined in part based on dwell time).  

Gable and Yi are directed to determining user interests (whether for politics or for goods and services), and BotOrNot is directed to bot detection.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references to determine user interest in on a political spectrum, via known and classic data analysis.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable and BotOrNot as applied to claim 1, in view of Internet Explorer 11 (IE11)
With evidence of features of IE11 from screenshot taken on 22 Oct 20 (IE11Screenshot) by the examiner.
Evidence of public availability via offer to sell Windows 8.1 on 17 Oct 13 (https://news.microsoft.com/2013/10/17/windows-8-1-is-available-now/)
With respect to claim 8, Gable teaches  
displaying the total rating of the electronic content […] (Fig. 7 shows a the normalized rating along side with the content links, Figs. 8-12 shows presentations of content summaries of search results with summaries with bias ratings.); and {H1825764 1}-11-5476.001A 
updating the total rating as additional ratings for the electronic content are received (Col 11 lines 62-67, discussing updating source bias rating and delivering a dynamic bias rating.).  

Gables also discloses that the articles include those that are on websites delivered via browser (Col 4 lines 24-26).  Gable does not expressly disclose the total rating occurs when the electronic content is open.

However, the ability to open a webpage in a new window (or alternatively sometime after the mid 2000s, in new panes within the same window) is native to all major web browsers, and as such, the contemporaneous display of rating and the opening of electronic content is obvious.  In particular, IE11 permitted opening a webpage without closing or navigating away from the previous page.  Thus, the combination teaches displaying the total rating occurs when the electronic content is open (Gable shows rating in content results, IE11Screenshot shows ability to open new webpages without closing or navigating away from the previous web page, via the displayed right-click options).  

Gable is directed to content evaluation, and IE11 to content delivery, and BotOrNot is directed to determining twitter bots.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to open multiple articles of potential interest at once for later reading (without worrying that a later update of new content will displace the previously displayed content).


Of note: The examiner does not know whether applicants intended the update step to refer to the display of the updated score.  As drafted, it merely requires the total rating itself to be updated and is agnostic about changing a display.  Moreover, there are no temporal requirements set forth, so the “dynamic” aspect would cover that much.  To that extent that applicants may later claim an updating display in real-time as new ratings are received, (1) the examiner would have to evaluate the written description for support of that specific mode (2) that is an obvious variation.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable in view of BotOrNot and further in view of Ariyoshi (US 6,408,288 B1) hereinafter Ariyoshi
With respect to claim 14, Gable teaches A computer-implemented method (Title: method), comprising:
receiving, by a data processing system, a raw rating from a user for electronic content based on one or more rating metrics (Col 9 lines 49-51, user rating with default.  Compare with Written Description [0050] provides a “raw rating” as an unadjusted value provide the user.); 



based on a number (Col 7 lines 54-58, “numbers” both for quantity of attributes, and also of a linear scale), type (Id.  the attributes themselves), and content of ratings for the user (Fig. 4 elements 420, 430 shows content of self-rating for political issues, as well as level of importance), determining, by the data processing system, a user bias (Fig. 4 element 440); 

based on prior user ratings, determining, by the data processing system, an article bias (Fig. 3 shows blind and open ratings used to determine content bias.  Fig. 13 is an example of a survey used to provide blind ratings for an article.  Thus, the blind ratings are user ratings.); {H1825764 1}-13-5476.001A 

based on the article bias, comparing, by the data processing system, the user bias and the article bias  (While per Fig. 3, “source bias” is its own category from “content bias.” Col 7 lines 34-42 expressly sets forth that the participant bias may be determined based on content bias, and the content bias may be determined by source bias.  Since both categories affect the other, both are implicitly compared with one another, and either can be a partial “basis” for the other.)

determining, by the data processing system, a weight for the user (Col 9 lines 8-10, a general bias rating is assigned to the user.) based on user behavior (Col 10 lines 9-14, participant bias category includes behavior based determinations); 

adjusting, by the data processing system, the weight based on the comparing of the user bias and the article bias (Fig. 3 shows both user and article bias being combined to adjust an “All Sides Bias rating.”  See also Col 7 lines 27-36.); and 

[…]

storing, by the data processing system, the weight in a database (Col 3 lines 61-67, storage of participant bias information in database).  

Although as shown above, Gable teaches adjusting the weight, Gable does not teach that user credibility factors
BotOrNot teaches user credibility factors 

Gable and BotOrNot does not teach
querying, by the data processing system, a database for a rating history for the user […], 

However, retrieving user rating histories in a profile was known in the art.  For example, Ariyoshi Col 1 lines 7-12 explains that the disclosure as a whole is directed to recommending or filtering information in accordance to a user’s interest or taste; Fig. 5 shows storage of rating storage in a storage device.  Col 5 lines 37-47 discusses rating histories used to evaluate interest similarity.

.

Claims 7, 13, 20 are rejected and Claims 1, 9, 15  is/are further rejected under 35 U.S.C. 103 as being unpatentable over Gable in view of BotOrNot version 3, w/evidence of features from:
BotOrNot-Davis (with respect to Fig. 1 showing output)
	Yang et al., Arming the public with artificial intelligence to counter social bots hereinafter BotOrNot-Yang
BotOrNot-FAQ showing availability on 10 May 18
With respect to claims 1, 9, 15, the claims are mapped identically to the earlier-provided mapping for Gable and BotOrNot v1.
With respect to claims 7, 13, 20, BotOrNot teaches the user credibility rating (BotOrNot-Davis shows output of BotOrNot was a percentage, not just a binary evaluation, and therefore is a rating) comprises at least one of uploading a profile photo of the user, linking one or more social media accounts of the user, allowing the public to see a real name of the user, verifying a phone number of the user, verifying a mailing address of the user, verifying a government issued ID of the user, and verifying an education of the user (BotOrNot-Yang Section 2.1 discusses how bots may copy pictures of other accounts as part of identity theft; Section 5 discusses how the model uses porn bot training data, which includes realistic profiles.).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are further rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Gable.
Claim 15 is a system claim that requires:
At least one processor
A memory…storing instructions for implementing a method of validating electronic content… (emphasis added).  All remaining limitations are directed to describing the method.

Pursuant to Examining Functional Claim Limitations: Focus on Computer/Software-related Claims (http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx) slide 16, intended use in an apparatus claim does not distinguish a claim from a reference that sets forth all structural limitations.

Gable Col 3 lines 40-59 discuss servers including memory and programmable processors, thus discloses all structural limitations of claim 15.  Each dependent claim purports to further limit some element of the intended use, so provides no patentable weight under Gable. 

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Applicants’ restoration of “cognitively adjusting” to the written description permits the examiner to withdraw the objection under 132(a) for new matter.  However, applicants have also restored that language to the claims as well, and thus requires rejection under 112 2nd for the same reasons as presented in the FAOM.  Applicants are reminded that the examiner must review all patentability requirements.

The final action appears to have been accidentally sent with an incomplete draft version, where a few limitations or a few claims were not expressly mapped.  In most cases, this was mostly harmless since dependent claims with equivalent wording were mapped.

The previous final action’s Remarks section also particularly pointed out claim 19, and that the examiner had subject matter therein had not been rejected with an express claim mapping.  Upon further review of Gable during this round of prosecution, the examiner found that the participant bias section discusses using past responses by the participant as a basis of bias.  As indicated above in the present claim mapping, Gable states that bias may be political bias, and so encompasses the “left” and “right” types of bias in the claims.  Consequently, the examiner no longer believes that claim 19 could lead to a finding of allowable subject matter without language that limits structural design since the former often carries no patentable weight and the latter does.  Compare MPEP 2114(II),(III), with MPEP 2173.05(g).

Regarding “BotOrNot” vs. “Botometer” names, both refer to the same service.  The former name was originally used, but is trademarked by another entity, so the service changed its name to the latter.

For claims 7, 13, 20, the rejection is based on a further rejection on the first version of the BotOrNot model.  Note that what changed between the versions is the classifier model; there is no evidence that the rating scheme changed in any significant way.  Since claim 7 (and similar) relies on features that are disclosed specific to version 3, the independent claims are rejected under version 3 as well to avoid having to present a rejection that requires combination of different classifier models.  Although BotOrNot-Davis was directed to version 1, since the examiner found little evidence that the output or rating scheme were different, the examiner continues to cite to Davis for those aspects, but not for the features being used to train the classifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.